Name: Commission Regulation (EEC) No 3512/83 of 13 December 1983 amending Regulation (EEC) No 2729/81 with regard to advance fixing of the refund on the sugar component of certain milk products
 Type: Regulation
 Subject Matter: beverages and sugar;  tariff policy;  trade policy;  processed agricultural produce
 Date Published: nan

 14. 12. 83 Official Journal of the European Communities No L 351 / 11 COMMISSION REGULATION (EEC) No 3512/83 of 13 December 1983 amending Regulation (EEC) No 2729/81 with regard to advance fixing of the refund on the sugar component of certain milk products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1 600/83 (2), and in particular Articles 13 (3) and 17 (4) thereof, Whereas Article 8 of Regulation (EEC) No 2729/81 of 14 September 1981 laying down special rules imple ­ menting the system of import and export licences and the advance fixing of refunds in respect of milk and milk products (3), as last amended by Regulation (EEC) No 664/83 (4), states that applications for export licences with advance fixing of the refund in respect of any of the products referred to in Article 1 of Regula ­ tion (EEC) No 804/68 that are lodged on a Thursday shall be regarded as having been lodged on the first working day after the Thursday in question ; Whereas, in accordance with Article 13 of Regulation (EEC) No 2729/81 , in the case of products falling within subheading 04.02 B of the Common Customs Tariff, the licence may, at the request of the applicant, be issued in respect of the sugar component only ; Whereas Thursday is not a determining day for adjust ­ ment of the refund level in the sugar sector and since this level is adjusted more frequently than in the milk sector, it should again be made possible to fix the refund on the sugar component of the products in question in advance on a Thursday ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 The following subparagraph is hereby added to Article 8 (2) of Regulation (EEC) No 2729/81 : 'However, in cases where, in accordance with Article 13, application for export licences relate only to advance fixing of the refund on the sugar component of a product falling within subheading 04.02 B of the Common Customs Tariff, the provi ­ sions of the first subparagraph covering applica ­ tions lodged on Thursdays shall not apply.' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 13 December 1983. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 148 , 28 . 6 . 1968 , p. 13 . (2) OJ No L 163, 22. 6. 1983, p. 56 . 0 OJ No L 272, 26 . 9 . 1981 , p. 19 . 0 OJ No L 78, 24. 3 . 1983, p. 13 .